Exhibit 10.54

 

 

 

  

 

PLEDGE OF SHARES AGREEMENT

 

 

BETWEEN

 

 

SINSIN EUROPE SOLAR ASSET LIMITED PARTNERSHIP

 

&

 

SINSIN SOLAR CAPITAL LIMITED PARTNERSHIP

 

&

 

SPI CHINA (HK) LIMITED

 

&

 

SOLAR POWER, INC

 

 

 

&

 

SINSIN RENEWABLE INVESTMENT MALTA LTD

 

 &

 

JASPER PV MAKEDONIA SA

 

 

 

 

 

 

5th September 2014

 

 

 
Page 1 of 23

--------------------------------------------------------------------------------

 

 

An agreement (hereinafter referred to as the “Agreement”) is entered into this
5th day of the month of September of the year 2014.

 

BETWEEN on the one part:-

 

Sinsin Europe Solar Asset Limited Partnership, a limited liability partnership
registered in the Cayman Islands, bearing registration number 70887, and having
its registered address situated at Suite 716, 10 Market Street, Grand Cayman
KY1-9006, Cayman Islands, being duly represented hereon by its director
________________, holder of _________ Chinese passport number ___________
(hereinafter referred to as the “Vendor SES”);

 

&

 

Sinsin Solar Capital Limited Partnership, a limited liability partnership
registered in the Cayman Islands, bearing registration number 70738, and having
its registered address situated at Suite 716, 10 Market Street, Grand Cayman
KY1-9006, Cayman Islands, being duly represented hereon by its director
________________, holder of _________ Chinese Passport number ___________
(hereinafter referred to as the “Vendor SSC”);

 

(Vendor SES and Vendor SSC shall hereinafter be collectively referred to as the
“the Vendors”.)

 

AND on the second part:

 

SPI China (HK) Limited, a company registered in Hong Kong, bearing company
registration number 1576998, having its registered address situated at RM 1702,
17/F, Tung Hip Commercial Building, 248 Des Voeux Rd Central, Hong Kong, being
duly represented hereon by its director Xiahou Min, holder of Chinese passport
number G55871732 (hereinafter referred to as the “Purchaser One”);

 

&

 

SOLAR POWER, Inc., a company registered in the State of California, USA, bearing
company registration number 20-4956638, having its registered address situated
at 201, California St, Suite 1250, San Francisco, California 94111, United
States of America being duly represented hereon by its director Xiahou Min,
holder of Chinese passport number G55871732 (hereinafter referred to as the
“Purchaser Two”).

 

(Purchaser One and Purchaser Two shall hereinafter be collectively referred to
as the “Purchasers”.)

 

AND on the third part:

 

SINSIN RENEWABLE INVESTMENT MALTA LTD, a limited liability company, duly
incorporated and existing under the laws of Malta, with registered offices at in
Strand Towers, 2nd floor, 36 The Strand Sliema street, SLM 1022 Malta, being
duly represented hereon by its director ________________, holder of _________
passport number ___________ (hereinafter referred to as the “Pledgor”);

 

 
Page 2 of 23

--------------------------------------------------------------------------------

 

 

AND on the fourth part:

 

Jasper PV Makedonia SA, a company registered in Greece, bearing company
registration number 120396401000, and having its registered address situated at
38 Possidonos Avenue Athens Greece, being duly represented hereon by its
director ________________, holder of _________ passport number ___________
(hereinafter referred to as the “the Company”).

 

 

(Vendor SES, Vendor SSC, Pledgor and the Company shall hereinafter be
individually referred to as a “Party” and collectively referred to as the
“Parties”.)

 

 

WHEREAS:-

 

(A)

Vendor SES is the registered owner of ninety-nine thousand nine hundred and
ninety-nine (99,999) Ordinary “A” shares having a nominal value of one Euro (€1)
each, fully paid up, in Sinsin Renewable Investment Limited, a limited liability
company registered in Malta, bearing company registration number C60350, and
having its registered address situated at 192, Old Bakery Street, Valletta VLT
1455, Malta;

 

 

(B)

Vendor SSC is the registered owner of one (1) Ordinary “B” Share having a
nominal value of one Euro (€1), fully paid up in Sinsin Renewable Investment
Limited;

 

 

(C)

Sinsin Renewable Investment Limited has, at the date hereof, an issued share
capital of one hundred thousand Euro (€100,000) divided into ninety-nine
thousand nine hundred and ninety-nine (99,999) Ordinary “A” shares having a
nominal value of one Euro (€1) each, fully paid up, and one (1) Ordinary “B”
Share having a nominal value of one Euro (€1), fully paid up;

 

 

(D)

The Vendors want to sell and transfer their entire respective shareholdings in
Sinsin Renewable Investment Limited, to the Purchasers which want to acquire the
Sinsin Renewable Investment Limited’s Shares;

 

 
Page 3 of 23

--------------------------------------------------------------------------------

 

 

(E)

The Vendors have agreed to sell Sinsin Renewable Investment Limited’s Shares to
the Purchasers, subject to the Warranties given by the Vendors in respect of the
above Shares and under the terms and conditions as set forth in the Share Sale
and Purchase Agreement (hereinafter referred to as the “SSPA”), as well under
the terms and conditions of the present Pledge of Shares Agreement ;

 

 

(F)

The Purchasers have agreed to purchase the Sinsin Renewable Investment Limited’s
Shares and to assume the rights and obligations imposed under this Agreement and
the SSPA, and the Vendors have agreed to assume the obligations imposed on them
under this Agreement and the SSPA;

 

 

(G)

Pledgor is an outer affiliate company of the Vendors and of Sinsin Renewable
Investment Limited and therefore is ultimately affected by the SSPA and has a
legitimate interest to be part of the present agreement;

 

 

(H)

Pledgor is the sole shareholder of the Company who is the owner of 2 PV Parks in
Greece, under the names “BARA” of 2,2295 MW capacity, & “MAGAZIA” of 0,89MW
capacity;

 

 

(I)

The Company has, at the date hereof, an issued share capital of 198.750 Euros,
divided into 19.875 ordinary shares with the nominal value of 10 Euros each.
(hereinafter referred to as the “Pledged Shares”);

 

 

(J)

The Vendors and the Purchasers have entered into the SSPA bearing the same date
of this Agreement, by virtue of which the Vendors have sold and transferred
their entire respective shareholdings in Sinsin Renewable Investment Limited to
the Purchasers;

 

 

(K)

By virtue of the SSPA the Vendors and the Purchasers have agreed that the
consideration payable by the Purchasers under the SSPA to the Vendors, each in
their respective proportions, for the purchase of the Sale Shares is an amount
equivalent to seventy million six hundred sixty thousand Euro (€70,660,000),
payable in cash or kind instalments as stipulated in the SSPA, the final
instalment falling due on the 20th day of June of the year 2016;

 

 
Page 4 of 23

--------------------------------------------------------------------------------

 

 

(L)

The Purchasers, in order to secure the Secured Obligations (as defined below),
have agreed to enter into this Agreement along with the Vendors and the Pledgor,
so that all the shares in the Company are pledged by the Pledgor in favour of
the Vendors;

 

 

(M)

The Pledgor has agreed to pledge the Pledged Shares to the Vendors and to
procure the delivery of the share certificates and other documents (evidencing
title in the Company) in respect of the Pledged Shares to the Vendors in
accordance with the terms of this Agreement; and

 

 

(N)

The Parties are, therefore, entering into this Agreement so as to establish and
regulate in detail the terms and conditions under which the Pledge, as defined
below, of the Pledged Shares shall take place and under which the release and
termination of such Pledge shall be effected.

 

 

DEFINITIONS:-

 

 

(i)

Words and expressions used in this Agreement in their capitalised form shall,
except where the context otherwise requires and except where otherwise defined
herein, bear the following meanings:

 

 

 

“Effective Date”

shall mean the date of this Agreement;

 

 

 

“Enforcement Event”

shall mean the occurrence of an Event of Default which is continuing after ten
(10) calendar days giving by the Vendors, or either of them, of a Notice of
Default to the Purchasers, or either of them;

 

 

 

“Event of Default”

shall mean any breach of, or termination event, or default, or event of default
under the SSPA or this Agreement by the Pledgor, by the Purchasers under the
SSPA, or any one of them;

 

 
Page 5 of 23

--------------------------------------------------------------------------------

 

 

 

“Notice of Default”

shall mean a written notice, given by the Vendors, or either of them, to the
Pledgor, or the Purchasers or to either of them, specifying an Event of Default;

 

 

 

“Notice of Enforcement Event”

shall mean a written notice given by the Vendors or either of them, to the
Pledgor, or to the Purchasers, or to either of them, simultaneously with or
after the Notice of Default, specifying that an Enforcement Event has occurred;

 

 

 

“Pledge”

shall mean the Pledge being granted by the Pledgor, in favour of the Vendors,
over the Pledged Shares in accordance with the terms of this Agreement;

 

 

 

“Pledged Shares”

shall mean all and one hundred percent (100%) of the shares in the Company,
together with all the rights arising there from or in connection therewith,
whether involving receipt of money or otherwise;

  

 

 

“Secured Obligations”

shall mean the obligations of payment of the consideration for the Sale Shares,
undertaken by the Purchasers under the SSPA and hereby acknowledged by the
Pledgor, in favour of the Vendors, in terms of the SSPA;

 

 
Page 6 of 23

--------------------------------------------------------------------------------

 

  

 

“Sale Amount”

shall mean the consideration payable by the Purchasers under the SSPA to the
Vendors, for the purchase of the Sale Shares which is an amount equivalent to
seventy million six hundred sixty thousand Euro (€70,660,000), payable in cash
or kind instalments as stipulated in the SSPA;

 

 

“SSPA”

shall mean the Shares Sale and Purchase Agreement entered into by and between
the Vendors and the Purchasers, and bearing the same date of this Agreement;

 

 

(ii)

References to recitals, clauses and schedules are to recitals to, clauses of,
and schedules to this Agreement;

 

 

 

(iii)

The headings to clauses shall not affect their interpretation;

 

 

 

(iv)

Words importing the singular include the plural and vice-versa; words importing
a gender include the male, female and neuter gender;

 

 

 

(v)

A reference to any statute or statutory provision shall be construed as
reference to the same as it may have been amended up to the date of this
Agreement; and

 

 

 

(vi)

Any provision of this Agreement which is expressed to bind more than one person
shall, save where inconsistent with the context, bind them jointly and each of
them severally.

 

 

1.

Pledge

 

 

 

1.1

The Pledgor hereby pledges with effect from the Effective Date, in favour of the
Vendors, who accept, the Pledged Shares as security for the due and punctual
payment of the Secured Obligations.

 

 
Page 7 of 23

--------------------------------------------------------------------------------

 

 

 

1.2

In constitution of the Pledge, the Pledgor shall within ten (10) calendar days
from the Effective Date, deliver the share certificates relating to the Pledged
Shares to the Vendors, who accept to hold the Pledged Shares and certificates
under the terms hereof.

 

 

 

1.3

The Parties expressly agree that the Pledge is being granted to the Vendors as
security for the Secured Obligations.

 

 

 

1.4

The Pledge confers upon the Vendors the right to obtain payment out of the
Pledged Shares with privilege over other creditors as provided by Greek law and
a right of retention over the Pledged Shares which entitle the Vendors to retain
the benefits under this Agreement until such time as the full amount of the
Secured Obligations shall have been paid in full.

 

 

 

1.5

Subject to the terms and provisions of this Agreement, the Pledge shall extend
to and include all dividends and all shares (and dividends in respect thereof),
rights, monies or other property accruing or offered at any time by way of
redemption, substitution, bonus, preference, option or otherwise to or in
respect of any of the Pledged Shares and all allotments, accretions, offered and
other rights, benefits and advantages whatsoever at any time accruing, made,
offered or arising in respect of any of the Pledged Shares.

 

 

 

1.6

Nothing in this Agreement shall be construed as placing on the Vendors, or
either of them, prior to the eventual disposal or appropriation of the Pledged
Shares, any liability whatsoever in respect of any calls, instalments or other
payments relating to any of the Pledged Shares or to any rights, shares or other
securities accruing, offered or arising as aforesaid, and the Pledgor and the
Purchasers shall at all times indemnify and hold harmless the Vendors against
and from all demands made against either the Pledgor or the Pledged Shares,
payments made by it, and costs, expenses, damages, losses or other liabilities
incurred or suffered by it at any time in respect of any such calls, instalments
or other payments as aforesaid.

 

 

 

2.

Representations and Warranties

 

 

 

2.1

The Parties hereby represent and warrant to one another that:

 

 
Page 8 of 23

--------------------------------------------------------------------------------

 

 

 

2.1.1

The Company has not issued any shares or stocks to any person other than the
Pledged Shares;

 

 

 

2.1.2

All rights arising from or in connection with the Pledged Shares are exercisable
in the interest of the Vendors strictly in accordance with the terms of this
Agreement; and

 

 

 

2.1.3

None of the Pledged Shares are affected by or the subject of a precautionary or
executive warrant of seizure issued by the Courts of Greece.

 

 

2.2

The Pledgor and the Purchasers further represent and warrant to the Vendors
that:

 

 

2.2.1

The execution, delivery and performance of this Agreement by the Pledgor and the
Purchasers do not and shall not contravene or conflict with, or otherwise result
in a violation of, the Company’s Memorandum and Articles of Association.

 

 

 

3.

Covenants

 

 

 

3.1

The Pledgor and the Purchasers agree with the Vendors and covenant:

 

 

 

3.1.1

To warrant and to defend the right title and interest of the Pledgor and the
Vendors in and to the Pledged Shares against the claims and demands of all
persons whomsoever;

 

 

 

3.1.2

That the Purchasers and the Pledgor will, within ten (10) calendar days from the
Effective Date, update the Company’s book of shares of this Pledge upon the
execution of this Agreement;

 

 

 

3.1.3

To procure that no amendment or supplement is made to the Company’s Memorandum
and Articles of Association which has a material adverse effect on the security
granted by this Agreement and/or on the performance by the Pledgor of its
obligations under this Agreement or on the rights and remedies of the Vendors
under this Agreement;

 

 
Page 9 of 23

--------------------------------------------------------------------------------

 

 

 

3.1.4

That the Pledge will be recorded in the Register of Shareholders and that any
share certificates issued throughout the duration of this Agreement and any
entry in the Register of Shareholders of the Company on the Pledged Shares will
have an annotation referring to the Pledge in the form set out in Annex 1;

 

 

 

3.1.5

That it shall not alienate or dispose of, in any manner whatsoever, the Pledged
Shares, whether in whole or in part, or of any of the assets of the Company
without the prior written consent thereto of the Vendors, or either of them in
respect of their respective portion; and

 

 

 

3.1.6

That it shall not take or omit to take any action which will or might impair the
value of the Pledged Shares.

 

 

 

3.2

The Pledgor hereby undertakes to deliver to the Vendors within ten (10) calendar
days from the Effective Date the following:

 

 

 

3.2.1

All existing Share Certificates in respect of the Pledged Shares, duly annotated
in the form set out in Annex 1;

  

 

 

3.2.2

A certified true copy of an extract of the Register of Shareholders of the
Company and of the Company’s book of shares, confirming that the Company has
recorded the Pledge of shares in accordance with the terms of this Agreement.

  

 

 

4.

Termination and Release of Pledge

 

 

 

4.1

The Parties agree that the Pledge constituted is a continuing security for the
due and punctual payment of the Secured Obligations, and subject to the terms of
this Agreement.

 

 

 

4.2

The Vendors shall release the Pledged Shares from the Pledge as follows:

 

 
Page 10 of 23

--------------------------------------------------------------------------------

 

 

On the 30th day of the month of December 2014 and upon payment by the Purchasers
in terms of the SSPA, of ten percent (10%) of the Sale Amount in cash and thirty
percent (30%) of the Sale Amount in stock, in terms of the SSPA, the Vendors
shall release the Pledged Shares from the Pledge.

 

 

 

4.3

Upon the lapse of ten (10) calendar days from the payment in terms of sub-clause
4.2 hereof, the Vendors shall:

 

 

 

4.3.1

Release all documents held by them vis-à-vis the Pledged Shares so released to
the Purchasers and the annotation of the share certificates pertaining to the
Pledged Shares so released shall be cancelled, and this for no consideration
other than the refund of expenses incurred and fees due and payable by the
Purchasers to the Vendors in advance for carrying out of the obligations by the
Vendors set out and in terms of this Agreement; and

 

 

 

4.3.2

On a specific request in writing made by the Purchasers, or either of them, file
the necessary documentation, with respect to the percentage of the Pledged
Shares so released in terms of sub-clause 4.2, at the Register of Shareholders
of the Company and of the Company’s book of shares.

  

 

 

5.

Voting Power, Dividends, and Other Rights

 

 

 

5.1

Prior to an Enforcement Event, the rights pertaining to the Pledged Shares shall
be exercised as follows:

 

 

 

5.1.1

The Pledgor may exercise all voting and/or consensual rights and powers
pertaining to the Pledged Shares or any part thereof for all purposes, provided
that they shall do so subject to the terms of this Agreement and, at all times,
in a manner which does not adversely affect the validity or enforceability of
the security granted by this Agreement or cause an Event of Default to occur, or
any event that may adversely affect the value of the Pledged Shares or that may,
in any way whatsoever, be deemed prejudicial to the Purchasers;

 

 
Page 11 of 23

--------------------------------------------------------------------------------

 

 

 

5.1.2

The Pledgor may not withdraw any monies generated by or otherwise pertaining in
any manner whatsoever to the Company, until the Sale Amount has been fully and
duly paid in accordance with the terms stipulated in the SSPA;

 

 

 

5.1.3

The Pledgor shall not be entitled to any dividends distributed by the Company in
respect of the Pledged Shares, or to any receivables of the Company or its
subsidiaries, if any, until the Sale Amount has been fully and duly paid in
accordance with the terms stipulated in the SSPA;

 

 

 

5.1.4

All capital distributions paid on the Pledged Shares upon the reduction of
capital or redemption of any Pledged Shares, shall be received by the Vendors to
be held as security of the Pledgor’s and the Purchasers’ obligations or
otherwise applied as may be agreed with the Vendors.

 

 

 

5.2

Without prejudice to the rights and remedies of the Vendors under Clause 7
hereof, upon an Enforcement Event, the Vendors shall be immediately vested with
all rights pertaining to the Pledgor under the Pledged Shares, and in
particular, without prejudice to the generality of the foregoing:

  

 

 

5.2.1

All dividends due on the Pledged Shares shall be paid to and shall be received
by the Vendors which shall apply the same towards reducing the Secured
Obligations;

 

 

 

5.2.2

All voting and other rights and powers attaching to the Pledged Shares shall
vest in the Vendors, who shall exercise such powers for the purposes of, and in
accordance with the terms of, the Pledge;

 

 

 

5.2.3

All capital distributions paid on the Pledged Shares upon any reduction of
capital or redemption of any Pledged Shares shall be received by the Vendors
which shall apply the same towards reducing the Secured Obligations; and

 

 
Page 12 of 23

--------------------------------------------------------------------------------

 

 

 

5.2.4

All notices of meetings required by Greek law and/or the Company’s Memorandum
and Articles of Association shall be sent to the Vendors who shall have the
right to attend and vote at same itself.

 

 

 

5.3

Subject to the terms of this Agreement, upon an Enforcement Event and in so far
as it is necessary and for the purposes of conducting business at any general
meeting of the Company, the Pledgor shall irrevocably confer on the Vendors, who
accept, the rights to receive and waive notice of, attend and vote at any
meeting of the Company in respect of the Pledged Shares and, the Pledgor shall
irrevocably recognise these rights of the Vendors.

 

 

 

5.4

The non-exercise or partial exercise by the Vendors of any of its rights, powers
or remedies under this Agreement, even after Notice of Enforcement Event has
been issued, shall not imply or operate as a waiver thereof on the part of the
Vendors and the granting of any new authorisations or permissions to the Pledgor
by the Vendors after any Enforcement Event has taken place shall not operate as
a waiver of any right or remedy hereunder, nor shall it preclude any other or
further exercise thereof.

  

 

 

5.5

The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.

 

 

 

6.

Responsibility for Commercial Operations

 

 

 

6.1

The Parties agree that until such time as there is an Enforcement Event, the
Pledgor shall be fully responsible for the continuing commercial operations of
the Company and shall ensure that all agreements and laws binding the Company
shall be observed through the Board of Directors of the Company. Without
prejudice to its rights hereunder, the Vendors shall under no condition be
responsible for the commercial operations of the Company.

 

 

 

6.2

The Parties agree that the powers conferred on the Vendors hereunder are solely
to protect its interest in the Pledged Shares and shall not impose any duty upon
them to exercise any such powers. Except for the accounting for monies actually
received by it hereunder, the Vendors shall have no duty as to any Pledged
Shares, as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters in connection with any Pledged
Shares (whether or not the Vendors have or are deemed to have knowledge of such
matters), or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Pledged Shares. The Vendors
shall exercise reasonable care in the preservation of the Pledged Shares and the
Vendors shall be deemed to have exercised reasonable care in the preservation of
any Pledged Shares in their control if such Pledged Shares are accorded
treatment substantially equal to that which the Vendors accord their own
property. For the avoidance of doubt, it is expressly agreed that prior to an
Enforcement Event, if the Pledgor requires the Vendors’ permission to undertake
any act in respect of the Pledged Shares, the Vendors shall not unreasonably
withhold such permission.

 

 
Page 13 of 23

--------------------------------------------------------------------------------

 

 

 

7.

Remedies

 

 

 

7.1

Following an Enforcement Event and issuing of a Notice of Enforcement Event, the
Vendors may exercise in relation to any and all of the Pledged Shares all the
rights and remedies possessed by them under this Agreement or granted to them by
law or otherwise and in particular:

 

 

 

7.1.1

Apply to the Secured Obligations the unappropriated cash (if any) then held by
them as security hereunder;

 

 

 

7.1.2

Exercise all rights relating to the Pledged Shares without limitation, including
appointing proxies, calling meetings, removing directors, approving or otherwise
accounts, increasing or reducing capital, purchasing or selling assets,
declaring dividends, undertaking or repaying loans or other indebtedness and
other actions which in their sole and absolute discretion is deemed necessary to
preserve the value of the Pledged Shares;

 

 

 

7.1.3

Appoint directors and officers of the Company;

 

 

 

7.1.4

Dispose of or appropriate and acquire the Pledged Shares in accordance with
Greek law;

 

 

 

7.1.5

Where applicable, dispose of, or appropriate and acquire, the Pledged Shares
and/or set off the value of the Pledged Shares against, or apply the value of
the Pledged Shares in discharge of, the Secured Obligations, in accordance with
Greek law. The value of the Pledged Shares for the purposes of this clause shall
be determined in accordance with sub-clause 7.3 hereof; and/or

 

 
Page 14 of 23

--------------------------------------------------------------------------------

 

 

 

7.1.6

Apply to the Courts for the judicial auction of the Pledged Shares in accordance
with Greek law.

 

 

 

7.2

The remedies stipulated in sub-clause 7.1 hereof, are in addition to the
remedies granted to the Vendors under Greek law and, in so far as it is
necessary to do so, the Pledgor authorises the Vendors to avail themselves of
all and any of the above remedies in protection of their rights.

 

 

 

7.3

It is agreed that, in the event that the Vendors decide to exercise the rights
specified in sub-clause 7.1.5 of this Agreement, the value of the Pledged Shares
shall be the net asset value of the Pledged Shares obtaining on the date of the
Notice of Default, as calculated in a commercially reasonable manner by a
certified public accountant or a certified public accountant and auditor,
appointed by the Vendors, in accordance with and on the basis of accounting
principles as applied in Greece.

 

 

 

7.4

The Parties agree that the Pledged Shares shall be voted to ensure that the
Company observes all formalities and other time limits set by Greek law in
relation to the accounts of the Company in order that the Vendors’ rights
hereunder shall in no way be impaired, hindered or delayed.

 

 

 

7.5

Notwithstanding anything stated above and notwithstanding any action taken by
the Vendors to exercise their rights to sell or appropriate the Pledged Shares
privately, the Vendors shall be entitled at any time to apply to the Court for
the judicial sale of the Pledged Shares.

 

 

 

7.6

In the event that it appears, in the reasonable opinion of the Vendors, that the
sale of a number of shares, not being all of the Pledged Shares, shall not
result in generating proceeds equivalent to the Secured Obligations, the Vendors
shall be entitled to sell all of the Pledged Shares, and this notwithstanding
that the sale of all the Pledged Shares shall be at a price which exceeds the
debt due. It is agreed that this remedy is being agreed between the Parties in
view of the fact that all – and not only part – of the shares in the Company are
being pledged hereunder.

 

 
Page 15 of 23

--------------------------------------------------------------------------------

 

 

 

8.

Irregularities in Other Securities – Incapacity – Indemnity

 

 

 

8.1

This Agreement shall not be extinguished, discharged or otherwise affected by
the total or partial invalidity or unenforceability or any irregularity or
defect in any security (whether by way of mortgage, hypothec, pledge, guarantee,
indemnity or otherwise) the Vendors may now or at any time hold in respect of
all or any of the Secured Obligations and the Pledgor and the Purchasers hereby
agree to indemnify the Vendors for any such invalidity, unenforceability,
irregularity or defect in accordance with the terms of this Agreement.

 

 

 

9.

Attorney

 

 

 

9.1

Subject to any limitations expressed elsewhere in this Agreement, the Pledgor
and the Purchasers, by way of security in favour of the Vendors for the payment
of all the Secured Obligations, irrevocably appoint the Vendors and any of its
delegates or sub-delegates to be its attorney to take any action which the
Pledgor and the Purchasers are obliged to take under this Agreement. The Pledgor
and the Purchasers shall ratify and confirm and agree to ratify and confirm
whatever any attorney does or purports to do under its appointment under this
Clause. The Vendors shall not have any obligation whatsoever to exercise any of
such powers hereby conferred upon them or to make any demand or any inquiry as
to the nature or sufficiency of any payment received by it, or to present or
file any claim or notice or take any other action whatsoever with respect to the
Pledged Shares.

 

 

 

9.2

The power of attorney created pursuant to sub-clause 9.1 may only be exercised:

 

 

 

9.2.1

Following the occurrence of an Enforcement Event; and/or

 

 

 

9.2.2

Following material failure of the Pledgor to comply with its obligations
hereunder or material failure of the Purchasers under the SSPA, or either of
them, to comply with their obligations under the SSPA and the present agreement.
The exercise of such power by or on behalf of the Vendors or any substitute or
delegate shall not put any person dealing with the same upon any enquiry as to
whether an Enforcement Event has occurred, nor shall such person be in any way
affected by notice that the Enforcement Event has not occurred, and the exercise
by the same of such power shall be conclusive evidence of its or his right to
exercise the same.

 

 
Page 16 of 23

--------------------------------------------------------------------------------

 

 

 

9.2.3

The powers of attorney set out in this Clause 9 are an irrevocable mandate by
way of security.

 

 

 

10.

Further Assurances and Agreements

 

 

 

10.1

The Pledgor and the Purchasers agree that at any time and from time to time upon
the written request of the Vendors, or either of them, the Pledgor and the
Purchasers shall promptly and duly execute and deliver to the Vendors, or either
of them, any and all such further instruments and documents as the Vendors in
their sole and absolute discretion may deem necessary for obtaining the full
benefit of this Agreement and of the rights and powers herein granted to them.

 

 

 

10.2

In the event that the Vendors exercise their rights under this Agreement and the
law and proceeds with the disposal of the Pledged Shares or with their
appropriation and acquisition by it in settlement of the Secured Obligations due
to it or part thereof, the Pledgor and the Purchasers waive any right of
pre-emption in relation to such shares arising in the Memorandum or Articles of
Association of the Company or otherwise.

 

 

 

11.

Set-off and Waiver of Rights

 

 

 

11.1

The Parties expressly agree that the liability of the Pledgor and the Purchasers
under this Agreement shall in no way be extinguished, discharged or reduced or
in any way affected by any right of set-off or counter-claim or any right
whatsoever against the Vendors and the Pledgor and the Purchasers hereby
expressly waive all rights (including any and all rights of action) they may
have against the Vendors, until after such time as the Purchasers have paid in
full the Secured Obligations to the satisfaction of the Vendors.

 

 
Page 17 of 23

--------------------------------------------------------------------------------

 

 

 

12.

Instructions

 

 

 

12.1

The Parties agree and declare that the Pledgor and the Purchasers shall procure
that the Company shall act according to all and any instructions reasonably
issued by the Vendors in accordance with this Agreement without the necessity or
obligation to verify whether the facts stated by the Vendors, or either of them,
particularly whether an Enforcement Event has or has not taken place, are
correct and shall not lose the benefit of this Agreement even if the Pledgor and
the Purchasers, or either of them, make any claims to the effect that the
statements of the Vendors on which the Company is relying are incorrect.

 

 

 

13.

Certificate of Sums Due

 

 

 

13.1

Any certification or determination by the Vendors of a rate or amount under this
Agreement will be, in the absence of manifest error, conclusive evidence of the
matters to which it relates.

 

 

 

14.

Notices

 

 

 

14.1

Any notice, claim or demand required to be given or made for any purpose of or
in connection with this Agreement may be given or made by sending the same by
mail to the relevant address shown in this Agreement or such other address as
the Party concerned shall have notified the other Parties.

 

 

 

15.

Notification to, Acknowledgment of, and Pledge by the Company

 

 

 

15.1

The Pledgor will notify the Company of the Pledge constituted by this Agreement
and will request the Company, to register with effect from the Effective Date
the Pledge in the Company's register of shareholders and the Company’s book of
shares and on any share certificates which the Company may issue throughout the
duration of this Pledge. The Pledgor and the Purchasers hereby undertake to
immediately inform the Vendors in writing in the event of any new shares being
issued in the capital of the Company and further agree and undertake to pledge
such new shares in the Company in favour of the Vendors in accordance with the
procedure set out herein.

 

 
Page 18 of 23

--------------------------------------------------------------------------------

 

 

 

15.2

The Company appears on and signs this Agreement inter alia in order to, and does
hereby through executing this Agreement, acknowledge receipt without reservation
of the notice of Pledge effected by the Pledgors to it by means of sub-clause
15.1 hereof.

 

 

 

15.3

The acknowledgement referred to in sub-clause 15.2 is granted by the Company for
the benefit of the Vendors.

 

 

 

15.4

By signing this Agreement, the Company also:

 

 

 

15.4.1

Confirms that it shall make a note of the Pledge in its Register of Shareholders
and in the book of shares on the Effective Date;

 

 

 

15.4.2

Binds itself for the benefit of the Vendors to act in accordance with the terms
of the Pledge;

 

 

 

15.4.3

Acknowledges that the share certificates in respect of the Pledged Shares shall
be delivered to the Vendors in accordance with the terms of this Agreement;

 

 

 

15.4.4

Undertakes for the benefit of the Vendors not to pay out any monies other than
in accordance with this Agreement and, whenever the Company is required to carry
out any act which has been imposed on the Pledgor in this Agreement, the Company
shall carry out such act in accordance with this Agreement;

 

 

 

15.4.5

Undertakes that it shall not alienate or dispose of, in any manner whatsoever,
any of its assets without the prior written consent thereto of the Vendors; and

 

 

 

15.4.6

Recognises that after an Enforcement Event, the Vendors may carry out acts
against the wishes of the Pledgor and the Purchasers and confirms that the
Vendors shall be treated as a member of the Company in terms of this Agreement.

 

 
Page 19 of 23

--------------------------------------------------------------------------------

 

 

 

15.5

The Pledgor, the Purchasers and the Company declare that on the Effective Date,
the Pledge notification and acknowledgement referred to in sub-clauses 15.1 and
15.2 hereof shall be deemed to have been duly given, and each of them agrees
that no further action is necessary on the part of the others in order to comply
with the terms hereof and all applicable legislative requirements.

 

 

 

15.6

The Pledgor and the Purchasers hereby undertake to procure that the Company
fully complies with provisions of sub-clauses 15.1 – 15.5 hereof.

 

 

 

16.

Severance and Modification of Clauses

 

 

 

16.1

If any of the clauses or part thereof of this Agreement is or becomes invalid or
unenforceable for any reason whatsoever, the validity of the remaining clauses
or part thereof shall not in any way be affected or impaired.

 

 

 

16.2

If any invalid or unenforceable clause or part thereof of this Agreement would
be enforceable or be valid if its form or effect were modified in any way, it
shall be deemed to have the modified form or effect provided that the Vendors
give their consent.

 

 

 

17.

Governing Law and Jurisdiction

 

 

 

17.1

This Agreement shall be governed by and construed in accordance with the laws of
Greece.

 

 

 

17.2

The Parties agree that the Courts of Greece have jurisdiction to settle any
disputes in connection herewith and, accordingly, the Parties submit to the
jurisdiction of such Courts. The Pledgor and the Purchasers waive any objection
to the Greek Courts on grounds of forum non conveniens or otherwise as regards
proceedings in connection herewith and agree that a judgement or order of any
such Courts shall be conclusive and binding on the Parties and may be enforced
against the Parties in the Courts of any other jurisdiction.

 

 
Page 20 of 23

--------------------------------------------------------------------------------

 

 

 

17.3

Nothing in this Agreement limits the right of the Vendors to bring proceedings
against the Pledgor and the Purchasers in any other Court of competent
jurisdiction or concurrently in more than one jurisdiction.

 

 

 

18.

Miscellaneous

 

 

 

18.1

All rights and obligations deriving from this Agreement bind all the Parties and
their successors.

 

 

18.2

The Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts (including fax copies) were
on a single copy of the Agreement.

 

 
Page 21 of 23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first indicated above.

 

For and on behalf of                              

Sinsin Solar Capital

Limited Partnership

 

For and on behalf of

Sinsin Europe Solar Asset                          

Limited Partnership                               

 

 

/s/ Dejun Ye

__________________________

 

For and on behalf of

SPI China (HK) Limited                

 

 

/s/ Xiahou Min

__________________________

 

For and on behalf of

Solar Power INC

 

 

/s/ Xiahou Min

__________________________

 

For and on behalf of

SinSin Renewable Investment Malta Ltd

 

 

/s/ Signature illegible

__________________________

 

For and on behalf of

Jasper PV Makedonia SA

 

 

/s/ Signature illegible

__________________________ 

 

 

 
Page 22 of 23

--------------------------------------------------------------------------------

 

 

 ANNEX 1

 

 

Annotation to Pledge in The Share Certificates (as applicable)

 

 

“These shares have been pledged in favour of Sinsin Europe Solar Asset Limited
Partnership, a limited liability partnership registered in the Cayman Islands,
bearing registration number 70887, and having its registered address situated at
Suite 716, 10 Market Street, Grand Cayman KY1-9006, Cayman Islands.”

 

OR

 

“These shares have been pledged in favour of Sinsin Solar Capital Limited
Partnership, a limited liability partnership registered in the Cayman Islands,
bearing registration number 70738, and having its registered address situated at
Suite 716, 10 Market Street, Grand Cayman KY1-9006, Cayman Islands.”

 

 

 

 Page 23 of 23